—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered September 13, 1999, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the Supreme Court improperly admitted irrelevant and prejudicial evidence, and improperly allowed the prosecution to make inflammatory comments during summation. However, the defendant’s general objections were insufficient to preserve these contentions for appellate review (see, CPL 470.05 [2]; People v Waters, 90 NY2d 826, 828; People v Gray, 86 NY2d 10, 19; People v Nuccie, 57 NY2d 818; People v Maschi, 49 NY2d 784, 786; People v Oreckinto, 253 AD2d 896; People v Vincent, 250 AD2d 787; People v Scotti, 220 AD2d 543).
In any event, the evidence was properly admitted because it was relevant to the issues that were raised at trial (see, People v Scarola, 71 NY2d 769, 777; People v Lewis, 69 NY2d 321, *396325), and its probative value was not outweighed by the danger that it would unfairly prejudice the defendant (People v Scarola, supra, at 777; People v Alvino, 71 NY2d 233, 242).
Moreover, the comments made by the prosecutor during summation were either properly responsive to arguments made by defense counsel, or a fair comment on the evidence adduced at trial (see, People v Thomas, 51 NY2d 466; People v Scotti, supra; People v Russo, 201 AD2d 512, affd 85 NY2d 872; cf, People v Galloway, 54 NY2d 396). Krausman, J. P., S. Miller, Smith and Crane, JJ., concur.